Citation Nr: 1701260	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  11-04 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected non-union sternotomy.

[The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred by the Veteran is addressed in a separate Board decision under a different docket number.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 20 percent for non-union sternotomy.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is needed to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.  In a January 2011 substantive appeal, the Veteran requested a "BVA hearing at a local VA office".  Thereafter, in a letter dated in February 2011, the RO advised the Veteran that his request for a personal hearing before a traveling section of the Board had been received, that it may be many months before this hearing could take place, and that he could elect to have a videoconference hearing at the RO.  The Veteran was asked to return the election form within 30 days for preferential scheduling.  There is no indication in the claims file that the Veteran completed the election form.  Further, as of this date, the claims file contains no evidence that such a hearing before a Veterans Law Judge has been scheduled pertaining to this issue on appeal, nor has the Veteran withdrawn his request,.  Thus, remand for scheduling of the requested hearing is required.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge of the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

